IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE


                 MICHAEL B. ADAMS, v. STATE OF TENNESSEE

                      Appeal from the Tennessee Claims Commission
                     No. T20120136   Commissioner William O. Shults


                 No. E2012-01476-COA-R3-CV - Filed September 28, 2012




                 Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.

Michael Brandon Adams, Henning, Tennessee, pro se.

Shauna Ales Jennings, Assistant Attorney General, Nashville, Tennessee.


                                  MEMORANDUM OPINION 1

        This Court issues a show cause order on July 19, 2012, directing the pro se
incarcerated appellant to show cause why this appeal should not be dismissed for lack of
jurisdiction. The appellant is seeking a review of the decision on a claim pending on the
small claims docket of the Tennessee Claims Commission. "No appeal may be taken from
a commissioner's decision regarding claims appearing on the small claims docket." Tenn.
Code Ann. § 9-8-403(a)(2).

        The appellant has responded to the show cause order. However, the response does not


        1
          Rule 10 of the Rules of the Court of Appeals provides: "This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated 'MEMORANDUM OPINION,' shall not be published, and shall not be cited
or relied on for any reason in any unrelated case"
address the fact that there is no right to appeal from the small claims docket order at issue in
this case.

      Since the statute bars an appeal of a small claims court decision, this appeal is
dismissed and the cost of the appeal is assessed to Michael B. Adams.




                                            PER CURIAM




                                              -2-